Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watai U.S. 2006/0215944.
Re clm 11, Watai discloses a rotation induction device for a vehicle (Fig. 4), comprising: a first synthetic resin material member (13 and 6) having a piston rod (73) disposed therethrough; a second synthetic resin material member (32), disposed under the first synthetic resin material member, having the piston rod disposed therethrough; a third synthetic resin material member (22), disposed between the first and second synthetic resin material members such that the piston rod passes through the third synthetic resin material member, configured to induce either one or both of the first and second synthetic resin material members to rotate; a stress distribution part (shape of axial faces of center plate, Fig. 1) disposed on the third synthetic resin material member and comprising curved surfaces (19 and 20) configured to distribute stress caused by a vertical load; and a lubricant storage part (58) formed in the third synthetic resin material member and configured to store lubricant therein ([0059]).
Re clm 12, Watai further disclose the first synthetic resin material member is an upper case member, the second synthetic resin material member is a lower case member, and the third synthetic resin material member is a center plate (Fig. 1 and 4).
Re clm 17, Watai further discloses the stress distribution part comprises: an upper distribution part (19 and 20, Fig. 1) protruding from an upper surface of the third synthetic resin material member and in direct contact with an upper cover (19 and 20 contact 6 which is considered part of the upper cover 13 and 6), and a lower distribution part (56 and 57) protruding from a lower surface of the third synthetic resin material member and in direct contact with a lower cover (at 32), and wherein the upper and lower distribution parts each have the curved surfaces configured to reduce a contact area with the upper and lower covers, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 in view of Watai U.S. 2008/0310780.
Re clm 11, JP’218 discloses a rotation induction device for a vehicle (Fig. 1), comprising: a first synthetic resin material member (C) having a piston rod (R, Fig. 3) disposed therethrough; a second synthetic resin material member (B), disposed under the first synthetic resin material member, having the piston rod disposed therethrough; a third synthetic resin material member (D), disposed between the first and second synthetic resin material members such that the piston rod passes through the third synthetic resin material member, configured to induce either one or both of the first and second synthetic resin material members to rotate.
JP’218 does not disclose a stress distribution part disposed on the third synthetic resin material member and comprising curved surfaces configured to distribute stress caused by a vertical load; and a lubricant storage part formed in the third synthetic resin material member and configured to store lubricant therein. 
Watai teaches a rotation induction device (Fig. 4 and 17) comprising a stress distribution part (19, 20, 56, 57, 181 and 182, Fig. 17) disposed on the third synthetic resin material member and comprising curved surfaces (axial ends are curved) configured to distribute stress caused by a vertical load ([0086]); and a lubricant storage part (voids 185,186,187 and 188) formed in the third synthetic resin material member and configured to store lubricant therein for the purpose of providing a sliding bearing with an extremely low coefficient of friction ([0014]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a stress distribution part disposed on the third synthetic resin material member and comprising curved surfaces configured to distribute stress caused by a vertical load; and a lubricant storage part formed in the third synthetic resin material member and configured to store lubricant therein for the purpose of providing a sliding bearing with an extremely low coefficient of friction.
Re clm 12, JP’218 further disclose the first synthetic resin material member is an upper case member, the second synthetic resin material member is a lower case member, and the third synthetic resin material member is a center plate (Fig. 1).
Re clm 13, JP’218 further discloses the first synthetic resin material member comprises: an upper through-part (at 40, Fig. 1) having an upper hole formed in a center thereof such that the piston rod passes through the upper hole; an upper cover (41) extended outward from the upper through-part, and configured to cover a top of the third synthetic resin material member; and an upper protrusion (44) protruding downward from the upper cover, and configured to restrict movement of the third synthetic resin material member.
Re clm 14, JP’218 further discloses the second synthetic resin material member comprises: a lower through-part (at 20) having a lower hole formed in a center thereof such that the piston rod passes through the lower hole; a lower cover (21) extended outward from the lower through-part, and configured to cover a bottom of the third synthetic resin material member; and a lower protrusion (25) protruding upward from the lower cover, and configured to restrict movement of the third synthetic resin material member.
Re clm 15, JP’218 further discloses the third synthetic resin material member has a plate hole (shown in Fig. 2) formed in a center thereof such that the piston rod passes through the plate hole, and is disposed between the upper protrusion and the lower protrusion.
Re clm 17, Watai further discloses the stress distribution part comprises: an upper distribution part (19, 20 and 181, Fig. 17) protruding from an upper surface of the third synthetic resin material member and in direct contact with an upper cover (19, 20 and 181 contact 6 which is considered part of the upper cover 13 and 6), and a lower distribution part (56, 57 and 182) protruding from a lower surface of the third synthetic resin material member and in direct contact with a lower cover (at 32), and wherein the upper and lower distribution parts each have the curved surfaces configured to reduce a contact area with the upper and lower covers, respectively.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656